agreement.     See SCR 113(1); In re Kenick, 100 Nev. 273, 680 P.2d 972
                (1984). Accordingly, Slade is suspended for six months and one day.'
                Should he decide to seek reinstatement, Slade shall provide evidence of
                restitution to Michel Rantissi and of reimbursement of any funds
                distributed on his behalf by the State Bar Client Security Fund. See SCR
                116. Slade shall also pay the costs of the disciplinary proceedings within
                30 days of receipt of the State Bar's bill of costs.     See SCR 120(1). The
                parties shall comply with the applicable provisions of SCR 115 and SCR
                121.1.
                              It is so ORDERED.


                                                   AA;          , C.J.
                                        Hardesty

                                            J.
                 arraguirre

                 en ),

                Cherry                                     Saitta


                                                                    diede             , J.
                   bons                                    Pickering




                      'We note that Slade is currently suspended for failure to pay his
                State Bar Membership dues. The suspension imposed in this order is
                separate from and in addition to Slade's dues suspension; the suspension
                imposed here shall not begin until Slade has resolved his dues suspension.
                See SCR 98(13).


SUPREME COURT
       OF
    NEVADA
                                                      2
(0) 190*
                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                      David Clark, Bar Counsel
                      Kelly 0. Slade
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A